DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the mortise lock as claimed in independent claim 6 of the instant application or the method of assembling a mortise lock as claimed in independent claim 14 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 6 and 14, the prior art of record, including Kell (US 2426141), teaches door latch assemblies having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, Kell fails to teach a mortise lock comprising a hub core having a pair of projections with arc lengths that fit into a pair of slots with arc lengths in an opening in the deadbolt arm such that one projection fits rotationally tightly in one slot in a first position of the hub core and such that both projections fit rotationally loosely in both slots in a second position of the hub core, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the hub core of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the mortise lock of claim 6 or the method of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 24, 2021